ORDER
JOHN T. NIXON, Bankruptcy Judge.
Upon review of the findings of fact and conclusions of law and exceptions thereto *993contained in the report of the standing master and the accompanying memorandum, 26 B.R. 437 (Bkrtcy.1983), it is ORDERED that the report and memorandum be approved.
It is further ORDERED that judgment be entered in favor of the plaintiff and that $60,000.00 held by the defendant, together with the interest accumulated at the legal rate, be turned over to the trustee for administration.